                                                  THE CITY OF NEW YORK
      JAMES E. JOHNSON                          LAW DEPARTMENT                                      KATHLEEN D. REILLY
      Corporation Counsel                              100 CHURCH STREET                         Assistant Corporation Counsel
                                                       NEW YORK, NY 10007                                Phone: (212) 356-2663
                                                                                                           Fax: (212) 356-3558
                                                                                                  Email: kareilly@law.nyc.gov
                                                                         December 23, 2019

           BY ECF
           Honorable William H. Pauley, III
           United States District Judge
           United States District Court
           Southern District of New York
           500 Pearl Street
           New York, New York 10007

                            Re: Michael Tammaro v. City of New York, et al.
                                13 CV 6190 (WHP) (HBP)

           Your Honor:

                           I am an Assistant Corporation Counsel in the Office of James E. Johnson,
           Corporation Counsel of the City of New York, and the attorney for defendants City of New York
           and Correction Officer Middlebrooks in the above-referenced matter. For the reasons set forth
           below, defendants write respectfully to request a thirty (30) day extension of time, from
           December 23, 2019 to January 21, 2019, to file the stipulation of dismissal in this matter.
           Plaintiff, who is proceeding pro se, joins in this request.

                           The reason for this request is to allow plaintiff further time to inquire with the
           proper authorities as to any changes to his public assistance, including Medicaid and Social
           Security, that will result from the settlement of this matter. In order to further exhaust those
           inquiries, and for the undersigned to make additional inquiries regarding plaintiff’s anticipated
           settlement payment, defendants respectfully request a thirty (30) day extension of time, from
           December 23, 2019 to January 21, 2019, for the parties to execute and file the stipulation of
           dismissal in this matter.

                            Defendants thank the Court for its time and consideration of this request.
  Application granted. The Clerk of Court is directed to mail a          Respectfully submitted,
  copy of this Order to Plaintiff.

Dated: December 27, 2019                                                 Kathleen D. Reilly
       New York, New York                                                Assistant Corporation Counsel
                                                                         Special Federal Litigation Division
cc:   BY ECF AND FIRST CLASS MAIL
      Michael Tammaro, Plaintiff pro se
      1189 Tinton Avenue, Apt. 5E
      Bronx New York 10456




                                      -2-
                          DECLARATION OF SERVICE BY MAIL

I, KATHLEEN D. REILLY, declare, pursuant to 28 U.S.C. § 1746, under penalty of perjury
that on December 23, 2019, I served the annexed the LETTER MOTION FOR EXTENSION
OF TIME upon Michael Tammaro, pro se plaintiff in the matter, Michael Tammaro v. City of
New York, et al., No. 13 CV 6190 (WHP), by depositing a copy of same, enclosed in a first-
class, postpaid, properly addressed envelope in a post office/official depository under the
exclusive care and custody of the United States Postal Service, within the State of New York,
directed to the plaintiff in the address listed below, that being the address designated by plaintiff
for that purpose:

         Michael Tammaro
         1189 Tinton Avenue, Apt. 5E
         Bronx New York 10456

Dated:         New York, New York
               December 23, 2019



                                                      Kathleen D. Reilly
                                                      Assistant Corporation Counsel




                                               -3-
